DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 07/01/2021. It is noted that in the amendment, applicant has amended claims 4 and 6-8. There is not any claim being added into or canceled from the application. The pending claims are claims 1-10. It is also noted that there is not any change being made to the drawing and the specification.
Response to Arguments
The amendments to the claims as provided in the amendment of 07/01/2021 and applicant's arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejection of claims 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 04/01/2021.
Allowable Subject Matter
4.         Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The lens driving device having a fixing part, a movable part disposed above the fixing part, and an actuator as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2018/0364445; 2019/0011614 and 2017/0115466 by the limitations related to the structure of the coil substrate, the OIS coil, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872